UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013 Commission file number:0-12668 Hills Bancorporation Incorporated in Iowa I.R.S. Employer Identification No. 42-1208067 , HILLS, IOWA 52235 Telephone number: (319) 679-2291 Indicate by checkmark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. þYeso No Indicate by checkmark whether the Registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the Registrant was required to submit and post such files). þYeso No Indicate by checkmark whether the Registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer, or smaller reporting company.See definition of “large accelerated filer,” “accelerated filer” and “small reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated Filerþ Non-accelerated filero Small Reporting Companyo Indicate by checkmark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). oYesþ No APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practical date. SHARES OUTSTANDING CLASS At April 30, 2013 Common Stock, no par value Page 1 HILLS BANCORPORATION Index to Form 10-Q Part I FINANCIAL INFORMATION Page Number Item 1. Financial Statements Consolidated balance sheets, March 31, 2013 (unaudited) and December 31, 2012 3 Consolidated statements of income (unaudited) for three months ended March 31, 2013 and 2012 4 Consolidated statements of comprehensive income (unaudited) for three months ended March 31, 2013 and 2012 5 Consolidated statements of stockholders' equity (unaudited) for three months ended March 31, 2013 and 2012 6 Consolidated statements of cash flows (unaudited) for three months ended March 31, 2013 and 2012 7 Notes to consolidated financial statements 9 Item 2. Management Discussion and Analysis of Financial Condition and Results of Operations 34 Item 3. Quantitative and Qualitative Disclosures About Market Risk 46 Item 4. Controls and Procedures 46 Part II OTHER INFORMATION Item 1. Legal proceedings 47 Item 1A. Risk factors 47 Item 2. Unregistered sales of equity securities and use of proceeds 47 Item 3. Defaults upon senior securities 47 Item 4. Mine safety disclosures 47 Item 5. Other information 47 Item 6. Exhibits 48 Signatures 49 Exhibits Index 50 Page 2 Index HILLS BANCORPORATION CONSOLIDATED BALANCE SHEETS (Amounts In Thousands, Except Share Amounts) ASSETS March 31, 2013 (Unaudited) December 31, 2012 Cash and cash equivalents $ $ Investment securities available for sale at fair value (amortized cost March 31, 2013 $221,444; December 31, 2012 $219,777) Stock of Federal Home Loan Bank Loans held for sale Loans, net of allowance for loan losses (March 31, 2013 $24,620; December 31, 2012 $25,160) Property and equipment, net Tax credit real estate Accrued interest receivable Deferred income taxes, net Other real estate Goodwill Prepaid FDIC insurance Other assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Liabilities Noninterest-bearing deposits $ $ Interest-bearing deposits Total deposits $ $ Short-term borrowings Federal Home Loan Bank borrowings Accrued interest payable Other liabilities Total Liabilities $ $ Redeemable Common Stock Held by Employee Stock Ownership Plan (ESOP) $ $ STOCKHOLDERS' EQUITY Common stock, no par value; authorized 10,000,000 shares; issued March 31, 2013 5,069,509 shares; December 31, 2012 5,064,383 shares $
